Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 28, 2020

The Court of Appeals hereby passes the following order:

A21E0024. THE NEW GEORGIA PROJECT v. KATHERINE SHELTON, IN
    HER OFFICIAL CAPACITY AS CHAIR OF THE HOUSTON COUNTY
    BOARD OF ELECTIONS ET AL.

       Pursuant to Court of Appeals Rule 40 (b), the New Georgia Project (“NGP”)
has filed an emergency motion asking that we expedite its appeal of the trial court’s
order in this matter. The trial court record, however, has not been filed with the Clerk
of the Court of Appeals, and, as a result, NGP’s appeal has not been docketed.1 See
Court of Appeals Rule 11 (a) (“No appeal shall be docketed until the notice of appeal,
record, and transcripts, if requested, are filed in the Clerk’s office.”). At this point, no
appeal exists for us to expedite. Moreover, the expedited briefing schedule proposed
by NGP in its emergency motion is no longer possible, given that the appeal has not
been docketed.
       Nothing in our rules permits us to expedite an appeal that does not yet exist.
Accordingly, NGP’s emergency motion is DENIED. Once the appeal is docketed,
NGP may file whatever motions it deems appropriate.




       1
        We note that as the appellant, NGP “had the responsibility to assure that the
appellate record was timely prepared and transmitted to this court.” Gordon v.
Dennis, 341 Ga. App. 795 (1) (802 SE2d 77) (2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/28/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.